194 U.S. 627
24 S.Ct. 855
48 L.Ed. 1157
CHARLES L. RAWSON et al., Petitioners,v.WESTERN SAND BLAST COMPANY et al.
No. 168.
Supreme Court of the United States
April 11, 1904

Messrs. James H. Raymond and Otto R. Barnett for petitioners.
Mr. John W. Munday for respondents.


1
Decree affirmed, with costs, by a divided court, and cause remanded manded to the circuit court of the United States for the northern district of Illinois. Announced by Mr. Justice Harlan. Mr. Chief Justice Fuller did not sit in this case or take any part in its decision.